Exhibit 10.2

EXECUTION VERSION

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

made by

ENGILITY HOLDINGS, INC.,

as Holdings,

ENGILITY CORPORATION,

as the Borrower,

and the Subsidiary Guarantors party hereto

in favor of

MORGAN STANLEY SENIOR FUNDING, INC.,

as Collateral Agent

Dated as of August 12, 2016

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   SECTION 1. DEFINED TERMS      1   

1.1   Definitions

     1   

1.2   Other Definitional Provisions

     7   

SECTION 2. GUARANTEE

     7   

2.1   Guarantee

     7   

2.2   Right of Contribution

     8   

2.3   No Subrogation

     9   

2.4   Amendments, etc. with respect to the Borrower Obligations

     9   

2.5   Guarantee Absolute and Unconditional

     10   

2.6   Waivers by Guarantor

     11   

2.7   Reinstatement

     11   

2.8   Payments

     11   

2.9   Keepwell

     11   

SECTION 3. GRANT OF SECURITY INTEREST

     12   

3.1   Grant of First Priority Security Interests

     12   

SECTION 4. REPRESENTATIONS AND WARRANTIES

     13   

4.1   Representations in Credit Agreement

     13   

4.2   Title; No Other Liens

     14   

4.3   Names; Jurisdiction of Organization; Chief Executive Office

     14   

4.4   Pledged Securities

     14   

4.5   Intellectual Property

     14   

4.6   Material Government Contracts

     15   

4.7   Special Collateral

     15   

SECTION 5. COVENANTS

     15   

5.1   Covenants in Credit Agreement

     15   

5.2   Investment Property

     15   

5.3   Material Government Contracts

     15   

5.4   Intellectual Property

     16   

5.5   Letter-of-Credit Rights

     16   

5.6   Commercial Tort Claims

     16   

5.7   Foreign Law Pledges; Control Agreements

     16   

SECTION 6. REMEDIAL PROVISIONS

     16   

6.1   Certain Matters Relating to Receivables

     16   

6.2   Communications with Grantors; Grantors Remain Liable

     17   

6.3   Pledged Securities

     18   

6.4   Intellectual Property

     18   

6.5   Proceeds to be Turned Over To Collateral Agent

     19   

6.6   Application of Proceeds

     20   

6.7   Code and Other Remedies

     20   

6.8   Private Sales

     21   

6.9   Deficiency

     21   

SECTION 7. THE COLLATERAL AGENT

     21   

7.1   Collateral Agent’s Appointment as Attorney in Fact, etc.

     21   

 

-i-



--------------------------------------------------------------------------------

7.2   Duty of Collateral Agent

     23   

7.3   Execution of Financing Statements

     23   

7.4   Authority of Collateral Agent

     24   

SECTION 8. MISCELLANEOUS

     24   

8.1   Amendments in Writing

     24   

8.2   Notices

     24   

8.3   No Waiver by Course of Conduct; Cumulative Remedies

     24   

8.4   Enforcement Expenses; Indemnification

     24   

8.5   Successors and Assigns

     25   

8.6   Set-Off

     25   

8.7   Counterparts

     25   

8.8   Severability

     25   

8.9   Section Headings

     25   

8.10 Integration

     25   

8.11 GOVERNING LAW

     26   

8.12 Submission To Jurisdiction; Waivers

     26   

8.13 Acknowledgements

     26   

8.14 Additional Guarantors and Grantors

     27   

8.15 Releases.

     27   

8.16 WAIVER OF JURY TRIAL

     27   

 

SCHEDULES Schedule 1    Notice Addresses Schedule 2    Investment Property
Schedule 3    Legal Name, Jurisdictions of Organization and Chief Executive
Offices Schedule 4    Intellectual Property Schedule 5    Material Government
Contracts Schedule 6    Commercial Tort Claims Schedule 7    Filings and Other
Actions Required to Perfect Security Interests ANNEXES Annex I    Assumption
Agreement Annex II    Form of Intellectual Property Security Agreements

 

-ii-



--------------------------------------------------------------------------------

EXECUTION VERSION

GUARANTEE AND COLLATERAL AGREEMENT

GUARANTEE AND COLLATERAL AGREEMENT, dated as of August 12, 2016 (this
“Agreement”), made by each of the signatories hereto, in favor of Morgan Stanley
Senior Funding, Inc., as Collateral Agent (in such capacity, the “Collateral
Agent”) for the banks and other financial institutions or entities (the
“Lenders”) from time to time parties to the Credit Agreement, dated as of
August 12, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Engility
Holdings, Inc., a Delaware corporation (“Holdings”), Engility Corporation, a
Massachusetts corporation (the “Borrower”), the Lenders and Morgan Stanley
Senior Funding, Inc., as Administrative Agent (in such capacity, the
“Administrative Agent”) and Collateral Agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Collateral Agent for the ratable benefit of the Administrative Agent, the
Collateral Agent and the other Secured Parties;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrower thereunder, each Grantor hereby agrees with the
Collateral Agent, for the ratable benefit of the Secured Parties, as follows:

SECTION 1. DEFINED TERMS

1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms are used herein as defined in the New
York UCC: “Accession,” “Account,” “As-Extracted Collateral,” “Certificated
Securities,” “Chattel Paper,” “Commercial Tort Claim,” “Commodity Account,”
“Document,” “Equipment,” “Farm Products,” “Fixture,” “General In-tangible,”
“Goods,” “Instrument,” “Inventory,” “Letter-of-Credit Right,” “Securities
Account,” “Supporting Obligations,” and “Uncertificated Securities.”



--------------------------------------------------------------------------------

(b) The following terms shall have the following meanings:

“Agreement”: as defined in the Preamble.

“Borrower Cash Management Obligations”: the collective reference to all
obligations and liabilities of the Borrower and any other Loan Party (including,
to the extent that such agreements so provide, interest accruing at the then
applicable rate provided in the Specified Cash Management Arrangement after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed or allowable in such
proceeding) to any Cash Management Provider, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, any Specified
Cash Management Arrangement or any other document made, delivered or given in
connection therewith, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, to the extent that such agreements so provide, all fees, charges and
disbursements of counsel to the relevant Lender or Affiliate thereof that are
required to be paid by the Borrower pursuant to the terms of any Specified Cash
Management Arrangement).

“Borrower Credit Agreement Obligations”: the collective reference to the unpaid
principal of and interest on the Loans (including, for the avoidance of doubt,
any New Loans), the Reimbursement Obligations and all other obligations and
liabilities of the Borrower (including interest accruing at the then applicable
rate provided in the Credit Agreement after the maturity of the Loans and
Reimbursement Obligations and interest accruing at the then applicable rate
provided in the Credit Agreement after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed or allowable in such proceeding) to the
Administrative Agent, the Collateral Agent or any other Secured Party, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, in each case, which may arise under, out of, or
in connection with, the Credit Agreement, this Agreement, the other Loan
Documents, any Letter of Credit or any other document made, delivered or given
in connection therewith, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including all fees, charges and disbursements of counsel to the Administrative
Agent, to the Collateral Agent or to the other Secured Parties that are required
to be paid by the Borrower pursuant to the terms of any of the foregoing
agreements).

“Borrower Hedge Agreement Obligations”: the collective reference to all
obligations and liabilities of the Borrower and any other Loan Party (including
interest accruing at the then applicable rate provided in any Specified Hedge
Agreement after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed or
allowable in such proceeding) to the Administrative Agent or any Affiliate of
the Administrative Agent, the Collateral Agent or any Affiliate of the
Collateral Agent and any Lender or any Affiliate

 

-2-



--------------------------------------------------------------------------------

of any Lender (or any Lender or any Affiliate thereof at the time such Specified
Hedge Agreement was entered into), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, in each
case, which may arise under, out of, or in connection with, any Specified Hedge
Agreement or any other document made, delivered or given in connection
therewith, in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including all
fees, charges and disbursements of counsel to the relevant Lender or Affiliate
thereof that are required to be paid by the Borrower and/or such other Loan
Party, as the case may be, pursuant to the terms of any Specified Hedge
Agreement).

“Borrower Obligations”: the collective reference to (i) the Borrower Credit
Agreement Obligations, (ii) the Borrower Hedge Agreement Obligations and
(iii) the Borrower Cash Management Obligations, but, as to clauses (ii) and
(iii) hereof, only to the extent that, and only so long as, the Borrower Credit
Agreement Obligations are secured and guaranteed pursuant hereto; provided,
however, that Borrower Obligations shall exclude all Excluded Swap Obligations.

“Cash Management Provider”: the Administrative Agent or any Affiliate of the
Administrative Agent, the Collateral Agent or any Affiliate of the Collateral
Agent and any Lender or any Affiliate of any Lender (or any Lender or any
Affiliate thereof at the time a Specified Cash Management Arrangement was
entered into) counterparty to the Borrower or any Loan Party in a Specified Cash
Management Arrangement.

“Collateral”: as defined in Section 3.1.

“Collateral Account”: any collateral account established by the Collateral Agent
as provided in Section 6.1 or 6.5.

“Contract”: any agreement, contract, subcontract, purchase order, arrangement,
obligation or commitment to which a party is bound.

“Copyright Licenses”: with respect to any Grantor, all United States written
license agreements naming such Grantor as licensor or exclusive licensee
(including those listed in Schedule 4), granting any right under any Copyright,
subject, in each case, to the terms of such license agreements, and the right to
prepare for sale, sell, and advertise for sale, all Inventory now or hereafter
covered by such licenses.

“Copyrights”: (i) with respect to any Person, all of such Person’s copyrights
arising under the laws of the United States, whether registered or unregistered
and whether published or unpublished (including those listed in Schedule 4), all
registrations and recordings thereof, and all applications in connection
therewith, in each case, owned by such Person in its own name, including all
registrations, recordings, supplemental registrations and pending applications
in the United States Copyright Office, and (ii) the right to obtain all renewals
thereof.

“Deposit Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including any demand, time, savings, passbook or
like account maintained with a depositary institution.

 

-3-



--------------------------------------------------------------------------------

“Foreign Subsidiary Voting Stock”: the voting Capital Stock of (i) any Foreign
Subsidiary that is a Restricted Subsidiary or (ii) any Foreign Subsidiary
Holding Company.

“Government Contract”: any Contract to which a Loan Party is a party and a
counterparty is a Governmental Authority to the extent such Contract involves
the performance of services or delivery of Goods by or on behalf of such Loan
Party to such Governmental Authority.

“Grantors”: the collective reference to each signatory hereto (other than the
Collateral Agent) together with any other entity that may become a party hereto
as provided herein.

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including Section 2) or any other Loan Document to which such
Guarantor is a party, in each case whether on account of guarantee obligations,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including all fees and disbursements of counsel to the Administrative Agent, to
the Collateral Agent or to the other Secured Parties that are required to be
paid by such Guarantor pursuant to the terms of this Agreement or any other Loan
Document) (whether at the stated maturity, by acceleration or otherwise
(including interest and fees accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding whether or not a claim for post-filing or post-petition interest is
allowed or allowable in such proceeding)); provided, however, that Guarantor
Obligations shall exclude all Excluded Swap Obligations.

“Guarantors”: the collective reference to Holdings and the Subsidiary Guarantors
that may become a party hereto as provided herein.

“Intellectual Property”: with respect to any Grantor, the collective reference
to such Grantor’s rights, priorities and privileges relating to intellectual
property, arising under the laws of the United States, including such Grantor’s
Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks and
Trademark Licenses, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
Holdings or any of its Subsidiaries.

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC (other than
any Excluded Capital Stock excluded from the definition of “Pledged Stock”) and
(ii) whether or not constituting “investment property” as so defined, all
Pledged Securities.

“Issuers”: the collective reference to each issuer of a Pledged Security.

“Material Government Contracts”: all Government Contracts listed on Schedule 5,
and each Government Contract entered into after the date hereof:

(i) having a duration of one year or greater,

 

-4-



--------------------------------------------------------------------------------

(ii) involving aggregate consideration payable (or expected gross revenue) by
the applicable governmental entity to the applicable Loan Party of $5,000,000 or
more over the remaining term of the contract, including base period plus priced
options; and

(iii) which are not subject to the provisions of Federal Acquisition Regulation
52.232-24 or any successor provision;

provided that “Material Government Contracts” shall not include any contract the
existence of which may not be disclosed to the Secured Parties under applicable
law, rule or regulations.

“New York UCC”: the Uniform Commercial Code from time to time in effect in the
State of New York.

“Obligations”: the Borrower Obligations and the Guarantor Obligations.

“Patent License”: with respect to any Grantor, all United States written license
agreements providing for the grant by or to such Grantor of any exclusive right
to manufacture, use or sell any invention covered in whole or in part by a
Patent, including any of the foregoing referred to in Schedule 4, subject, in
each case, to the terms of such license agreements, and the right to prepare for
sale, sell and advertise for sale, all Inventory now or hereafter covered by
such licenses.

“Patents”: with respect to any Person, all of such Person’s (i) letters patent
of the United States, including any of the foregoing referred to in Schedule 4,
(ii) applications for letters patent of the United States and all continuations
and continuations in part thereof, including any of the foregoing referred to in
Schedule 4, and (iii) rights to obtain any reissues or extensions of the
foregoing, in each case, owned by such Person in its own name.

“Pledged Notes”: the collective reference to (i) all Intercompany Notes at any
time issued to any Grantor in excess of $2,000,000 (or Intercompany Notes which,
in the aggregate, are in excess of $2,000,000) and (ii) all other promissory
notes issued to or held by any Grantor in excess of $2,000,000 (other than
promissory notes issued in connection with extensions of trade credit by any
Grantor in the ordinary course of business). Schedule 2 lists all Pledged Notes
held by any Grantor on the date hereof.

“Pledged Securities”: the collective reference to the Pledged Notes and the
Pledged Stock.

“Pledged Stock”: the collective reference to all shares, stock certificates,
options, interests, management rights or rights of any nature whatsoever in
respect of the Capital Stock of any Person that may be issued or granted to, or
held by, any Grantor while this Agreement is in effect other than Excluded
Capital Stock; provided that in no event shall (i) more than 65% of the total
outstanding Foreign Subsidiary Voting Stock of any Foreign Subsidiary or Foreign
Subsidiary Holding Company, (ii) any stock of any Foreign Subsidiary that is not
a First Tier Foreign Subsidiary or (iii) equity interests of Unrestricted
Subsidiaries and Immaterial Subsidiaries be required to be pledged hereunder.
Schedule 2 lists all Pledged Stock held by any Grantor on the date hereof.

 

-5-



--------------------------------------------------------------------------------

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include all dividends or other income
from the Investment Property, collections thereon or distributions or payments
with respect thereto.

“Qualified ECP Guarantor”: in respect of any Swap Obligation, each Loan Party
that has total assets exceeding $10,000,000 at the time the relevant guarantee
or grant of the relevant security interest becomes effective with respect to
such Swap Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Receivable”: any right to payment for Goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Account).

“Securities Act”: the Securities Act of 1933, as amended.

“Specified Cash Management Arrangement”: any cash management arrangement
(a) entered into by (i) the Borrower or any other Loan Party and (ii) a Cash
Management Provider, and (b) which has been designated by such Cash Management
Provider and the Borrower, by notice to the Collateral Agent, as a Specified
Cash Management Arrangement. The designation of any cash management arrangement
as a Specified Cash Management Arrangement shall not create in favor of the Cash
Management Provider thereof that is a party thereto any rights in connection
with the management or release of any Collateral or any Guarantor Obligations.

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined after giving effect to
Section 2.9).

“Trademark License”: with respect to any Grantor, all United States written
license agreements providing for the grant by or to such Grantor of any
exclusive right to use any Trademark, including any of the foregoing referred to
in Schedule 4, subject, in each case, to the terms of such license agreements,
and the right to prepare for sale, sell and advertise for sale, all Inventory
now or hereafter covered by such licenses.

“Trademarks”: with respect to any Person, all of such Person’s (i) trademarks,
trade names, corporate names, company names, business names, domain names,
fictitious business names, trade styles, service marks, logos and other source
or business identifiers, and all goodwill associated therewith, all
registrations and recordings thereof, and all applications in connection
therewith (except for “intent to use” applications for trademark or service mark
registrations filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §
1051, unless and until an Amendment to Allege Use or a Statement of Use under
Section 1(c) or 1(d) of said Act has been filed and accepted), whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States or any State thereof, and all United States common-law rights
related thereto owned by such Person in its own name, including any of the
foregoing referred to in Schedule 4, and (ii) the right to obtain all renewals
thereof.

 

-6-



--------------------------------------------------------------------------------

“Unfunded Advances/Participations”: (a) with respect to the Administrative
Agent, the aggregate amount, if any (i) made available to the Borrower on the
assumption that each Lender has made its portion of the applicable borrowing
available to the Administrative Agent as contemplated by Sections 2.1 and 2.4 of
the Credit Agreement and (ii) with respect to which a corresponding amount shall
not in fact have been returned to the Administrative Agent by the Borrower or
made available to the Administrative Agent by any such Lender, (b) with respect
to the Swingline Lender, the aggregate amount, if any, of participations in
respect of any outstanding Swingline Loan that shall not have been funded by any
Revolving Lender in accordance with Section 2.7 of the Credit Agreement and
(c) with respect to any Issuing Bank, the aggregate amount, if any, of any
participations in respect of Reimbursement Obligations that shall not have been
funded by any L/C Participant in accordance with Section 3.4 of the Credit
Agreement.

“Vehicles”: aircraft and all cars, trucks, trailers, construction and earth
moving equipment and other vehicles covered by a certificate of title law of any
state.

1.2 Other Definitional Provisions. (a) The words “hereof,” “herein,” “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified. The words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”. The terms lease and
license shall include sub-lease and sub-license, as applicable.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

(d) If any conflict or inconsistency exists between this Agreement and the
Credit Agreement, the Credit Agreement shall govern.

(e) All references herein to provisions of the New York UCC shall include all
successor provisions under any subsequent version or amendment to any Article of
the New York UCC.

SECTION 2. GUARANTEE

2.1 Guarantee.

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Collateral Agent for the ratable benefit of the
Administrative Agent, the Collateral Agent, the other Secured Parties and their
respective permitted successors, indorsees, transferees and assigns, the prompt
and complete payment and performance by the Borrower when due (whether at the
stated maturity, by acceleration or otherwise) of the Borrower Obligations.

 

-7-



--------------------------------------------------------------------------------

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to fraudulent
conveyances, fraudulent transfers or the insolvency of debtors (after giving
effect to the rights of contribution and subrogation established in Section 2.2
and Section 2.3, respectively).

(c) Each Guarantor agrees that the Borrower Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent, the Collateral Agent or any
other Secured Party hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until all the Borrower Obligations and the obligations of each Guarantor
under the guarantee contained in this Section 2 shall have been satisfied by
payment in full (other than Borrower Hedge Agreement Obligations, Borrower Cash
Management Obligations and contingent or indemnification obligations not then
due), no Letter of Credit (that is not cash collateralized or back-stopped to
the reasonable satisfaction of the Issuing Bank or purchasing Lender, as
applicable, in respect thereof) shall be outstanding and the Commitments shall
have been terminated, notwithstanding that from time to time during the term of
the Credit Agreement the Borrower may be free from any Borrower Obligations,
provided that any Guarantor shall be released from its guarantee contained in
this Section 2 as provided in Section 8.15.

(e) No payment (other than payment in full) made by the Borrower, any of the
Guarantors, any other guarantor or any other Person or received or collected by
the Administrative Agent, the Collateral Agent or any other Secured Party from
the Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Borrower Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder which shall, notwithstanding any
such payment (other than any payment made by such Guarantor in respect of the
Borrower Obligations or any payment received or collected from such Guarantor in
respect of the Borrower Obligations), remain liable for the Borrower Obligations
up to the maximum liability of such Guarantor hereunder until the Borrower
Obligations shall have been paid in full (other than Borrower Hedge Agreement
Obligations, Borrower Cash Management Obligations and other than contingent or
indemnification obligations not then due), no Letter of Credit (that is not cash
collateralized or back-stopped to the reasonable satisfaction of the Issuing
Bank or purchasing Lender, as applicable, in respect thereof) shall be
outstanding and the Commitments shall have been terminated, provided that any
Guarantor shall be released from its guarantee contained in this Section 2 as
provided in Section 8.15.

2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder (including by way of set-off rights being exercised against it),
such Guarantor shall be entitled to seek and receive contribution from and
against any other Guarantor hereunder which has not paid its proportionate share
of such payment. Each Guarantor’s right of contribution shall be subject to the
terms and conditions of Section 2.3. The provisions of this Section 2.2 shall in
no

 

-8-



--------------------------------------------------------------------------------

respect limit the obligations and liabilities of any Guarantor to the
Administrative Agent, the Collateral Agent and the other Secured Parties, and
each Guarantor shall remain liable to the Administrative Agent, the Collateral
Agent and the other Secured Parties for the full amount guaranteed by such
Guarantor hereunder.

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Administrative
Agent, the Collateral Agent or any other Secured Party, no Guarantor shall be
entitled to be subrogated to any of the rights of the Administrative Agent, the
Collateral Agent or any other Secured Party against the Borrower or any other
Guarantor or any collateral security or guarantee or right of offset held by the
Administrative Agent, the Collateral Agent or any other Secured Party for the
payment of the Borrower Obligations, nor shall any Guarantor seek or be entitled
to seek any contribution or reimbursement from the Borrower or any other
Guarantor in respect of payments made by such Guarantor hereunder, until all
amounts owing to the Administrative Agent, the Collateral Agent and the other
Secured Parties by the Borrower on account of the Borrower Obligations shall
have been paid in full (other than Borrower Hedge Agreement Obligations,
Borrower Cash Management Obligations and contingent or indemnification
obligations not then due), no Letter of Credit (that is not cash collateralized
or back-stopped to the reasonable satisfaction of the Issuing Bank or purchasing
Lender, as applicable, in respect thereof) shall be outstanding and the
Commitments shall have been terminated. If any amount shall be paid to any
Guarantor on account of such subrogation rights at any time when all of such
Borrower Obligations shall not have been paid in full, such amount shall be held
by such Guarantor in trust for the Administrative Agent, the Collateral Agent
and the other Secured Parties, segregated from other funds of such Guarantor,
and shall, forthwith upon receipt by such Guarantor, be turned over to the
Collateral Agent in the exact form received by such Guarantor (duly indorsed by
such Guarantor to the Collateral Agent, if required), to be applied against the
Borrower Obligations, whether matured or unmatured, in such order as the
Collateral Agent may determine.

2.4 Amendments, etc. with respect to the Borrower Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Borrower Obligations made by the
Administrative Agent, the Collateral Agent or any other Secured Party may be
rescinded by the Administrative Agent, the Collateral Agent or such other
Secured Party and any of the Borrower Obligations continued, and the Borrower
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, increased,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Administrative Agent, the Collateral Agent or any other Secured
Party, and the Credit Agreement and the other Loan Documents and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders, or all Lenders, or all Lenders directly affected
thereby, as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of set-off at any time held by the
Administrative Agent, the Collateral Agent or any other Secured Party for the
payment of the Borrower Obligations may be sold, exchanged, waived, surrendered
or released. Neither the Administrative Agent, the Collateral Agent nor any
other Secured Party shall have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Borrower Obligations
or for the guarantee contained in this Section 2 or any property subject
thereto.

 

-9-



--------------------------------------------------------------------------------

2.5 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by the Administrative Agent, the
Collateral Agent or any other Secured Party upon the guarantee contained in this
Section 2 or acceptance of the guarantee contained in this Section 2; the
Borrower Obligations, and any of them, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the guarantee contained in this Section 2; and all dealings
between the Borrower and any of the Guarantors, on the one hand, with respect to
the Loan Documents and the Administrative Agent, the Collateral Agent and the
other Secured Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Section 2. Each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Borrower or any of the Guarantors with respect to the Borrower Obligations
(except any notice required by a non-waivable law or notices otherwise expressly
required by the Loan Documents). Each Guarantor understands and agrees that the
guarantee of such Guarantor contained in this Section 2 shall be construed as a
continuing, absolute and unconditional guarantee of payment and performance
without regard to (a) the validity or enforceability of the Credit Agreement or
any other Loan Document, any of the Borrower Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Administrative Agent or any Lender,
(b) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower or any other Person against the Administrative Agent, the Collateral
Agent or any other Secured Party, or (c) any other circumstance whatsoever
(other than a defense of payment or performance) (with or without notice to or
knowledge of the Borrower or any Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Borrower from
the Borrower Obligations, or of such Guarantor under the guarantee of such
Guarantor contained in this Section 2, in bankruptcy or in any other instance.
When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the Administrative Agent, the Collateral Agent
or any other Secured Party may, but shall be under no obligation to, make a
similar demand on or otherwise pursue such rights and remedies as it may have
against the Borrower, any other Guarantor or any other Person or against any
collateral security or guarantee for the Borrower Obligations or any right of
offset with respect thereto, and any failure by the Administrative Agent, the
Collateral Agent or any other Secured Party to make any such demand, to pursue
such other rights or remedies or to collect any payments from the Borrower, any
other Guarantor or any other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
the Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent, the Collateral Agent or any other Secured Party against
any Guarantor. For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings.

 

-10-



--------------------------------------------------------------------------------

2.6 Waivers by Guarantor. Each Guarantor hereby waives (a) any right to require
any of the Secured Parties and their respective permitted successors, indorsees,
transferees and as-signs, as a condition of payment or performance by such
Guarantor, to (i) proceed against the Borrower, any other guarantor (including
any other Guarantor) of the Borrower Obligations or any other Person,
(ii) proceed against or exhaust any security held from the Borrower, any such
other guarantor or any other Person or (iii) proceed against or have resort to
any balance of any deposit account or credit on the books of any of the Secured
Parties and their respective permitted successors, indorsees, transferees and
assigns in favor of the Borrower or any other Person; (b) any defense arising by
reason of the incapacity, lack of authority or any disability or other defense
of the Borrower or any other Guarantor including any defense based on or arising
out of the lack of validity or the unenforceability of the Borrower Obligations
or any agreement or instrument relating thereto or by reason of the cessation of
the liability of the Borrower or any other Guarantor from any cause other than
payment in full of the Borrower Obligations; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) (i) any principles or provisions of law, statutory or otherwise,
which are or might be in conflict with the terms hereof and (ii) promptness,
diligence and any requirement that any of the Secured Parties and their
respective permitted successors, indorsees, transferees and assigns protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; and (e) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default, notices of any renewal, extension or modification of
the Borrower Obligations or any agreement related thereto, notices of any
extension of credit to the Borrower and notices of any of the matters referred
to in Section 2.1 and any right to consent to any thereof (in each case, except
any notice required by a non-waivable Requirement of Law or notices otherwise
expressly required by the Loan Documents).

2.7 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Borrower Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent, the Collateral
Agent or any other Secured Party upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payments had not been
made.

2.8 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in Dollars in
immediately available funds at the Funding Office.

2.9 Keepwell. Each Guarantor that is a Qualified ECP Guarantor at the time the
Guaranty or the grant of the security interest under the Loan Documents, in each
case, by any Specified Loan Party, becomes effective with respect to any Swap
Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under
this Agreement and the other Loan Documents in respect of such Swap Obligation
(but, in each case, only up to the maximum amount of such liability that can be
hereby incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Section 2.9 voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater

 

-11-



--------------------------------------------------------------------------------

amount). The obligations and undertakings of each Qualified ECP Guarantor under
this Section 2.9 shall remain in full force and effect until the Guarantor
Obligations have been paid and performed in full. Each Qualified ECP Guarantor
intends this Section 2.9 to constitute, and this Section 2.9 shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

SECTION 3. GRANT OF SECURITY INTEREST

3.1 Grant of First Priority Security Interests. Each Grantor hereby grants to
the Collateral Agent, for the benefit of the Secured Parties, a security
interest in and continuing lien on all of such Grantor’s right, title and
interest in and to all personal property of such Grantor including the following
property, in each case whether now or hereafter existing or in which such
Grantor now has or hereafter acquires any right, title or interest and wherever
the same may be located (collectively, the “Collateral”), as collateral security
for the prompt and complete payment and performance when due (whether at the
stated maturity, by required prepayment, declaration, acceleration or otherwise)
of such Grantor’s Obligations:

(a) all Accounts;

(b) all Chattel Paper;

(c) all Deposit Accounts;

(d) all Commercial Tort Claims now or hereafter described on Schedule 6;

(e) all Documents (other than title documents with respect to Vehicles);

(f) all Equipment;

(g) all Fixtures;

(h) all General Intangibles;

(i) all Instruments, including the Pledged Notes;

(j) all Intellectual Property;

(k) all Inventory;

(l) all Investment Property;

(m) all Letter-of-Credit Rights constituting Supporting Obligations;

(n) all Receivables;

(o) all books and records pertaining to the Collateral; and

(p) to the extent not otherwise included above, all Proceeds, products,
Accessions, rents and profits of or in respect of any of the foregoing;

 

-12-



--------------------------------------------------------------------------------

provided, however, that notwithstanding any of the other provisions set forth in
this Section 3.1, this Agreement shall not constitute a grant of a security
interest in (i) any fee or leasehold interest in real property and any Fixtures
relating to any owned or leased real property (except to the extent a security
interest therein can be perfected by the filing of a UCC financing statement),
(ii) any Vehicles (except to the extent a security interest therein can be
perfected by the filing of a UCC financing statement), (iii) any property to the
extent that such grant of a security interest is (A) prohibited by any
Requirements of Law of a Governmental Authority, (B) requires a consent not
obtained of any Governmental Authority pursuant to such Requirement of Law or
(C) prohibited by, or constitutes a breach or default under or results in the
termination of or requires any consent not obtained under, any contract,
license, agreement, instrument or other document in each case, to the extent
such consent, license, agreement, instruments or other document is permitted by
Section 7.12 of the Credit Agreement and is evidencing or giving rise to such
property in each case with any third party, joint venture or non Wholly-Owned
Subsidiary and any organizational, shareholder or similar agreements of any non
Wholly-Owned Subsidiary or joint venture; except in the case of clauses (A),
(B) or (C), to the extent that such Requirement of Law or the term in such
contract, license, agreement, instrument or other document or organizational,
shareholder or similar agreement providing for such prohibition, breach, default
or termination or requiring such consent is ineffective after giving effect to
the applicable provisions of the UCC or under applicable law, (iv) any
Collateral that constitutes Farm Products, As-Extracted Collateral,
(v) Commercial Tort Claims having a value of less than $1,000,000 individually
and $2,500,000in the aggregate, (vi) Letter-of-Credit Rights to the extent not
constituting Supporting Obligations, (vii) any Collateral to the extent the
granting of such security interest would result in adverse tax consequences as
reasonably demonstrated by the Borrower to the reasonable satisfaction of the
Administrative Agent, or as to which the Administrative Agent and the Borrower
reasonably determine that the burden or cost of obtaining a security interest or
perfection thereof is excessive when compared to the benefit to the Secured
Parties of the security to be afforded thereby, (viii) [reserved], (ix) equity
interests in and assets of Unrestricted Subsidiaries and Immaterial
Subsidiaries, (x) assets of a Foreign Subsidiary or Foreign Subsidiary Holding
Company and (xi) equity interests other than Pledged Stock provided, however,
that Collateral shall include any Proceeds, substitutions or replacements of any
assets referred to in clauses (i)-(ix) above (unless such Proceeds,
substitutions or replacements would constitute assets referred to in any of
clause (i)-(xi) above). It is hereby understood and agreed that any Property
described in the preceding proviso, and any Property that is otherwise expressly
excluded from clauses (a) through (p) above, shall be excluded from the
definition of “Collateral.”

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent, the Collateral Agent and the Secured Parties
to enter into the Credit Agreement and to induce the Lenders to make their
respective extensions of credit to the Borrower, each Guarantor and each Grantor
hereby represents and warrants to each of the Administrative Agent, the
Collateral Agent and each other Secured Party that:

4.1 Representations in Credit Agreement. In the case of each Guarantor, the
representations and warranties set forth in Section 4 of the Credit Agreement to
the extent they refer to such Guarantor or to the Loan Documents to which such
Guarantor is a party, each of which is hereby incorporated herein by reference,
are true and correct in all material respects as of the Closing Date (except
where such representations and warranties expressly relate to an earlier

 

-13-



--------------------------------------------------------------------------------

date, in which case such representations and warranties were true and correct in
all material respects as of such earlier date), and each of the Administrative
Agent, the Collateral Agent and each other Secured Party shall be entitled to
rely on each of them as if they were fully set forth herein; provided that each
reference in each such representation and warranty to the Borrower’s knowledge
shall, for the purposes of this Section 4.1, be deemed to be a reference to such
Guarantor’s knowledge.

4.2 Title; No Other Liens. Except as otherwise permitted under Section 7.3 of
the Credit Agreement, such Grantor owns or has rights in each item of the
Collateral free and clear of any and all Liens. No Grantor has knowledge of any
financing statement or other public notice with respect to all or any part of
the Collateral that is on file or of record in any public office except as
permitted under Section 7.3 of the Credit Agreement. For the avoidance of doubt,
it is understood and agreed that any Grantor may, as part of its business, grant
licenses to third parties to use Intellectual Property owned, licensed or
developed by a Grantor. For purposes of this Agreement and the other Loan
Documents, such licensing activity shall not constitute a “Lien” on such
Intellectual Property. Each of the Administrative Agent, the Collateral Agent
and each other Secured Party understands that any such licenses may be exclusive
to the applicable licensees, and such exclusivity provisions may limit the
ability of the Administrative Agent to utilize, sell, lease, license or transfer
the related Intellectual Property or otherwise realize value from such
Intellectual Property pursuant hereto.

4.3 Names; Jurisdiction of Organization; Chief Executive Office. On the date
hereof, such Grantor’s full and correct legal name, jurisdiction of organization
and identification number from the jurisdiction of organization (if any) are
specified on Schedule 3.

4.4 Pledged Securities. On the date hereof, the shares of Pledged Stock pledged
by such Grantor hereunder:

(a) with respect to the shares of Pledged Stock issued by the Borrower and any
other Restricted Subsidiary, have been duly authorized, validly issued and are
fully paid and non-assessable, to the extent such concepts are applicable; and

(b) constitute all the issued and outstanding shares of all classes of the
Capital Stock of each Issuer owned by such Grantor or, in the case of Foreign
Subsidiary Voting Stock, 65% of the outstanding Foreign Subsidiary Voting Stock
of each relevant Issuer.

4.5 Intellectual Property.

(a) Schedule 4 lists all Copyright registrations or applications with the United
States Copyright Office, material Copyright Licenses under which a Grantor is an
exclusive licensee, Trademark applications and registrations with the United
States Patent and Trademark Office, material Trademark Licenses under which a
Grantor is an exclusive licensee, Patent applications and registrations with the
United States Patent and Trademark Office and material Patent Licenses under
which a Grantor is an exclusive licensee owned by such Grantor in its own name
on the date hereof.

(b) Except for any agreements entered into in connection with or otherwise
related to the Transaction Documents, Grantor is not the licensor or franchisor
of any Copyrights, Patents or Trademarks under any material license or franchise
agreement which is not in the ordinary course of such Grantor’s business.

 

-14-



--------------------------------------------------------------------------------

4.6 Material Government Contracts. Schedule 5 lists all Material Government
Contracts to which the Borrower or any of its Subsidiaries is a party on the
date hereof.

4.7 Special Collateral. Schedule 6 lists all Commercial Tort Claims intended to
be subject hereto. As of the date hereof no Grantor owns any Letter-of-Credit
Rights for letters of credit constituting Supporting Obligations.

SECTION 5. COVENANTS

Each Guarantor and each Grantor covenants and agrees with the Administrative
Agent, the Collateral Agent and the other Secured Parties that, from and after
the date of this Agreement until the Obligations shall have been paid in full
(other than Borrower Hedge Agreement Obligations, Borrower Cash Management
Obligations and contingent and indemnification obligations not yet due and
owing), no Letter of Credit (that is not cash collateralized or back-stopped to
the reasonable satisfaction of the Issuing Bank or purchasing Lender, as
applicable, in respect thereof) shall be outstanding and the Commitments shall
have been terminated:

5.1 Covenants in Credit Agreement. In the case of each Guarantor, to the extent
applicable, such Guarantor shall take, or shall refrain from taking, as the case
may be, each action that is necessary to be taken or not taken, as the case may
be, so that no Default or Event of Default is caused by the failure to take such
action or to refrain from taking such action by such Guarantor or any of its
Subsidiaries.

5.2 Investment Property. (a) In the case of each Grantor which is an Issuer,
such Issuer agrees that (i) it will be bound by the terms of this Agreement
relating to the Pledged Securities issued by it and will comply with such terms
insofar as such terms are applicable to it and (ii) the terms of Sections 6.3
and 6.8 shall apply to it, mutatis mutandis, with respect to all actions that
may be required of it pursuant to Section 6.3 or 6.8 with respect to the Pledged
Securities issued by it.

(b) Upon receipt of any Pledged Securities (including any Uncertificated
Security becoming a Certificated Security), the applicable Grantor shall
promptly (and in any event within 60 days or such later date as may be agreed by
the Administrative Agent) deliver all certificates and instruments evidencing
such Pledged Securities to the Collateral Agent together with stock powers or
indorsements thereof reasonably satisfactory to the Collateral Agent.

5.3 Material Government Contracts. In the case of each Grantor, such Grantor
shall, on each date that the Borrower is required to deliver financial
statements pursuant to Section 6.1(a) of the Credit Agreement, provide the
Collateral Agent with written notice of any Material Government Contracts
entered into since the last date financial statements were delivered pursuant to
Section 6.1(a) of the Credit Agreement (or, with respect to the first such date
financial statements are delivered pursuant to such Sections, since the date
hereof), and upon written request of the Collateral Agent, deliver to the
Collateral Agent such documentation reasonably necessary to comply with the
Assignment of Claims Act of 1940 with respect to the assignment of the right of
payment in respect of such Material Government Contracts.

 

-15-



--------------------------------------------------------------------------------

5.4 Intellectual Property. With respect to any Collateral (whether now owned or
hereafter acquired) constituting Intellectual Property registered or applied for
in the U.S. Patent and Trademark Office or the U.S. Copyright Office, each
Grantor shall execute and deliver a short form agreement substantially in the
form of Annex II hereto covering all such U.S. registered and applied for
Intellectual Property in appropriate form for recordation with the U.S. Patent
and Trademark Office or the U.S. Copyright Office, or other documents as the
Collateral Agent may reasonably request to evidence the Administrative Agent’s,
the Collateral Agent’s and the other Secured Parties’ security interest in such
Copyrights, Patents and Trademarks and in the goodwill and general intangibles
of such Grantor relating thereto or represented thereby. Each Grantor shall, on
each date that the Borrower is required to deliver financial statements pursuant
to Section 6.1(a) of the Credit Agreement, provide the Collateral Agent with
written notice of any additional Collateral constituting U.S. registered and
applied for Intellectual Property acquired since the last date financial
statements were delivered pursuant to Section 6.1(a) of the Credit Agreement
(or, with respect to the first such date financial statements are delivered
pursuant to such Sections, since the date hereof).

5.5 Letter-of-Credit Rights. With respect to any Letter-of-Credit Rights
intended to be subject hereto, each Grantor shall, at the request of the
Collateral Agent, use commercially reasonable efforts to cause the applicable
issuer to consent to the assignment of such Letter-of-Credit Rights to the
Collateral Agent. Each Grantor shall, on each date that the Borrower is required
to deliver financial statements pursuant to Section 6.1(a) of the Credit
Agreement, provide the Collateral Agent with written notice of any additional
Letter-of-Credit Rights for letters of credit constituting Supporting
Obligations acquired since the last date financial statements were delivered
pursuant to Section 6.1(a) of the Credit Agreement (or, with respect to the
first such date financial statements are delivered pursuant to such Sections,
since the date hereof).

5.6 Commercial Tort Claims. With respect to any Commercial Tort Claim intended
to be subject hereto, each Grantor shall, on each date that the Borrower is
required to deliver financial statements pursuant to Section 6.1(a) of the
Credit Agreement, provide the Collateral Agent with written notice of any such
Commercial Tort Claims arising since the last date financial statements were
delivered pursuant to Section 6.1(a) of the Credit Agreement (or, with respect
to the first such date financial statements are delivered pursuant to such
Sections, since the date hereof).

5.7 Foreign Law Pledges; Control Agreements. Notwithstanding anything to the
contrary contained herein, no Grantor shall be required to take any actions in
order to perfect the security interest granted to the Collateral Agent for the
ratable benefit of the Administrative Agent, the Collateral Agent and the
Lenders (i) under the laws of any jurisdiction outside the United States or
(ii) by the execution of account control or similar agreements.

SECTION 6. REMEDIAL PROVISIONS

6.1 Certain Matters Relating to Receivables.

(a) At any time during the continuance of an Event of Default, upon the
Collateral Agent’s reasonable request at the expense of the relevant Grantor,
such Grantor shall cause independent public accountants or others reasonably
satisfactory to the Collateral Agent to furnish to the Collateral Agent reports
showing reconciliations, aging and test verifications of, and trial balances
for, the Receivables.

 

-16-



--------------------------------------------------------------------------------

(b) If required by the Collateral Agent at any time after the occurrence and
during the continuance of an Event of Default under Section 8.1(a) or 8.1(f) of
the Credit Agreement, any payments of Receivables, when collected by any
Grantor, (i) shall be forthwith (and, in any event, within two Business Days)
deposited by such Grantor in the exact form received, duly indorsed by such
Grantor to the Collateral Agent if required, in a Collateral Account maintained
under the sole dominion and control of the Collateral Agent, subject to
withdrawal by the Collateral Agent for the account of the Administrative Agent,
the Collateral Agent and the other Secured Parties only as provided in
Section 6.6 and (ii) until so turned over, shall be held by such Grantor in
trust for the Administrative Agent, the Collateral Agent and the other Secured
Parties, segregated from other funds of such Grantor. Each such deposit of
Proceeds of Receivables shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.

(c) If an Event of Default has occurred and is continuing and at the Collateral
Agent’s request, each Grantor shall deliver to the Collateral Agent all
documents evidencing, and relating to, the agreements and transactions which
gave rise to the Receivables, including all agreements, orders, invoices and
shipping receipts.

6.2 Communications with Grantors; Grantors Remain Liable.

(a) Upon the request of the Collateral Agent at any time after the occurrence
and during the continuance of an Event of Default under Section 8.1(a) or 8.1(f)
of the Credit Agreement, each Grantor shall notify obligors on the Receivables
that the Receivables have been assigned to the Collateral Agent for the ratable
benefit of the Administrative Agent, the Collateral Agent and the other Secured
Parties and that payments in respect thereof shall be made directly to the
Collateral Agent.

(b) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under the Receivables to observe and perform all the conditions and
obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto. Neither the Administrative
Agent, the Collateral Agent nor any other Secured Party shall have any
obligation or liability under any Receivable (or any agreement giving rise
thereto) by reason of or arising out of this Agreement or the receipt by the
Administrative Agent, the Collateral Agent or any other Secured Party of any
payment relating thereto, nor shall the Administrative Agent, the Collateral
Agent or any other Secured Party be obligated in any manner to perform any of
the obligations of any Grantor under or pursuant to any Receivable (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.

 

-17-



--------------------------------------------------------------------------------

6.3 Pledged Securities. (a) Unless an Event of Default shall have occurred and
be continuing and the Collateral Agent shall have given notice to the relevant
Grantor of the Collateral Agent’s intent to exercise its corresponding rights
pursuant to Section 6.3(b), each Grantor shall be permitted to receive all cash
dividends and other distributions paid in respect of the Pledged Stock and all
payments made in respect of the Pledged Notes to the extent not prohibited by
the Credit Agreement, and to exercise all voting, corporate and other rights
with respect to the Pledged Securities.

(a) If an Event of Default shall occur and be continuing and the Collateral
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors (which notice shall not be required if an Event of Default
under Section 8.1(f) of the Credit Agreement shall have occurred and be
continuing), (i) the Collateral Agent shall have the right to receive any and
all cash dividends, payments or other Proceeds paid in respect of the Pledged
Securities and make application thereof to the Obligations in the order set
forth in Section 6.6 and (ii) any or all of the Pledged Securities shall be
registered in the name of the Collateral Agent or its nominee, and the
Collateral Agent or its nominee may thereafter exercise (x) all voting,
corporate and other rights pertaining to such Pledged Securities at any meeting
of shareholders of the relevant Issuer or Issuers or otherwise and (y) any and
all rights of conversion, exchange and subscription and any other rights,
privileges or options pertaining to such Pledged Securities as if it were the
absolute owner thereof (including the right to exchange at its discretion any
and all of the Pledged Securities upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate
structure of any Issuer, or upon the exercise by any Grantor or the Collateral
Agent of any right, privilege or option pertaining to such Pledged Securities,
and in connection therewith, the right to deposit and deliver any and all of the
Pledged Securities with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Collateral Agent
may reasonably determine), all without liability (except liabilities resulting
from the gross negligence or willful misconduct of the Collateral Agent) except
to account for property actually received by it, but the Collateral Agent shall
have no duty to any Grantor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing unless
the Collateral Agent has given notice of its intent to exercise as set forth
above.

(b) Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Securities pledged by such Grantor hereunder to comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying.

6.4 Intellectual Property.

(i) Solely for the purpose of enabling the Collateral Agent to exercise its
rights and remedies under Section 6.7 at such time as the Collateral Agent shall
be lawfully entitled to exercise such rights and remedies, and for no other
purpose, each Grantor hereby grants to the Collateral Agent, to the extent such
Grantor has the right to do so, subject to pre-existing rights and licenses, a
non-exclusive license (exercisable without payment of royalty or other
compensation to such Grantor), subject, in the case of Trademarks, to sufficient
rights to quality control and inspection in favor of such Grantor to avoid the
risk of invalidation of said Trademarks, to use, license or sublicense any of

 

-18-



--------------------------------------------------------------------------------

the Intellectual Property constituting Collateral now owned or hereafter
acquired by such Grantor, wherever the same may be located, provided that
nothing in this Section 6.4 shall require any Grantor to grant any license that
is prohibited by any non-waivable Requirement of Law, or is prohibited by, or
constitutes a breach or default under or would result in the termination of or
give rise to any right of acceleration, modification or cancellation under, any
contract, license, agreement, instrument or other document giving rise to a
right to use with respect to such property.

(ii) Notwithstanding anything contained herein to the contrary, but subject to
the provisions of Section 7.5 of the Credit Agreement that limit the rights of
the Grantors to dispose of their property, notwithstanding the foregoing but
subject to the Collateral Agent’s exercise of its rights and remedies under
Section 6, the Grantors will be permitted to exploit, use, enjoy, protect,
license, sublicense, assign, sell, dispose of or take other actions with respect
to the Intellectual Property in the ordinary course of the business of the
Grantors. In furtherance of the foregoing, so long as no Event of Default shall
have occurred and be continuing, the Collateral Agent shall from time to time,
upon the request of the respective Grantor, execute and deliver any instruments,
certificates or other documents, in the form so requested, that such Grantor
shall have certified are appropriate in its judgment to allow it to take any
action permitted above (including relinquishment of the license provided
pursuant to clause (i) immediately above as to any specific Intellectual
Property). Further, upon the payment in full in cash of all of the Obligations
(other than Borrower Hedge Agreement Obligations, Borrower Cash Management
Obligations and contingent or indemnification obligations not then due) and
cancellation or termination of all Commitments and Letters of Credit (that are
not cash collateralized or back-stopped by the Borrower to the reasonable
satisfaction of the Issuing Bank or purchasing Lender, as applicable, in respect
thereof) or earlier expiration of this Agreement or release of the Collateral,
the Collateral Agent shall promptly grant back to the Grantors the license
granted pursuant to clause (i) immediately above. The exercise of rights and
remedies under Section 6 by the Collateral Agent shall not terminate the rights
of the holders of any licenses or sublicenses theretofore granted by the
Grantors in accordance with the first sentence of this clause (ii).

6.5 Proceeds to be Turned Over To Collateral Agent. If an Event of Default shall
occur and be continuing and the Loans shall have been accelerated pursuant to
Section 8 of the Credit Agreement, all Proceeds received by any Grantor
consisting of cash, checks and other near-cash items shall be held by such
Grantor in trust for the Administrative Agent, the Collateral Agent and the
other Secured Parties, segregated from other funds of such Grantor, and shall,
promptly upon receipt by such Grantor, be turned over to the Collateral Agent in
the exact form received by such Grantor (duly indorsed by such Grantor to the
Collateral Agent, if required). All Proceeds received by the Collateral Agent
hereunder shall be held by the Collateral Agent in a Collateral Account
maintained under its sole dominion and control. All Proceeds while held by the
Collateral Agent in a Collateral Account (or by such Grantor in trust for the
Administrative Agent, the Collateral Agent and the other Secured Parties) shall
continue to be held as collateral security for all of the Obligations and shall
not constitute payment thereof until applied as provided in Section 6.6.

 

-19-



--------------------------------------------------------------------------------

6.6 Application of Proceeds. If an Event of Default shall have occurred and be
continuing and the Loans shall have been accelerated pursuant to Section 8 of
the Credit Agreement, at any time at the Collateral Agent’s election, the
Collateral Agent may apply all or any part of Proceeds constituting Collateral
and any proceeds of the guarantee set forth in Section 2, in payment of the
Obligations, and shall make any such application in the following order:

First, to pay incurred and unpaid reasonable, out-of-pocket fees and expenses of
the Agents under the Loan Documents;

Second, to the Collateral Agent, for application by it towards payment in full
of all Unfunded Advances/Participations (the amounts so applied to be
distributed between or among the Administrative Agent, the Swingline Lender and
any Issuing Bank pro rata in accordance with the amounts of Unfunded
Advances/Participations owed to them on the date of any such distribution);

Third, to the Collateral Agent, for application by it towards payment of amounts
then due and owing and remaining unpaid in respect of the Obligations, pro rata
among the Secured Parties according to the amounts of the Obligations then due
and owing and remaining unpaid to each of them; and

Fourth, any balance of such Proceeds remaining after the Obligations shall have
been paid in full (other than contingent or indemnification obligations not then
due), no Letter of Credit (that is not cash collateralized or back-stopped to
the reasonable satisfaction of the Issuing Bank or purchasing Lender, as
applicable, in respect thereof) shall be outstanding and the Commitments shall
have been terminated, shall be paid over to the Borrower or to whomsoever may be
lawfully entitled to receive the same.

6.7 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Collateral Agent, on behalf of itself, the Administrative Agent
and the other Secured Parties, may exercise, in addition to all other rights and
remedies granted to them in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Obligations, all rights and
remedies of a secured party under the New York UCC or any other applicable law.
Without limiting the generality of the foregoing, the Collateral Agent, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law referred to below or
notices otherwise provided in the Loan Documents) to or upon any Grantor or any
other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived unless otherwise provided in the Loan Documents), may
in such circumstances forthwith collect, receive, appropriate and realize upon
the Collateral, or any part thereof, and/or may forthwith, subject to
pre-existing rights and licenses, sell, lease, assign, give option or options to
purchase, or otherwise dispose of and deliver the Collateral or any part thereof
(or contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of the
Administrative Agent, the Collateral Agent or any other Secured Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent, the Collateral Agent or
any other Secured Party shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of the

 

-20-



--------------------------------------------------------------------------------

Collateral so sold, free of any right or equity of redemption, stay or appraisal
in any Grantor, which rights or equities are hereby waived and released. Each
Grantor further agrees, at the Collateral Agent’s request, to assemble the
Collateral and make it available to the Collateral Agent at places which the
Collateral Agent shall reasonably select, whether at such Grantor’s premises or
elsewhere. The Collateral Agent shall apply the net proceeds of any action taken
by it pursuant to this Section 6.7 in accordance with Section 6.6 hereof. If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least 10
days before such sale or other disposition.

6.8 Private Sales. Each Grantor recognizes that the Collateral Agent may be
unable to effect a public sale of any or all the Pledged Stock, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Collateral
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

6.9 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the reasonable fees and disbursements of any attorneys
employed by the Collateral Agent to collect such deficiency.

SECTION 7. THE COLLATERAL AGENT

7.1 Collateral Agent’s Appointment as Attorney in Fact, etc. (a) Each Grantor
hereby irrevocably constitutes and appoints the Collateral Agent (such
appointment being coupled with an interest) and any officer or agent thereof,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of such Grantor and
in the name of such Grantor or in its own name, for the purpose of carrying out
the terms of this Agreement, to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Agreement, and, without limiting
the generality of the foregoing, each Grantor hereby gives the Collateral Agent
the power and right, on behalf of such Grantor, without notice to or assent by
such Grantor, to do any or all of the following (provided that anything in this
Section 7.1(a) to the contrary notwithstanding, the Collateral Agent agrees that
it will not exercise any rights under the power of attorney provided for in this
Section 7.1(a) unless an Event of Default shall have occurred and be
continuing):

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or with respect
to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Collateral Agent for the purpose of collecting any and all such moneys due under
any Receivable or with respect to any other Collateral whenever payable;

 

-21-



--------------------------------------------------------------------------------

(ii) in the case of any United States registered or applied for Copyrights,
Patents or Trademarks owned by or exclusively licensed to such Grantor in its
own name, execute and deliver, and have recorded, any and all agreements,
instruments, documents and papers signed by such Grantor as the Collateral Agent
may reasonably request to evidence the Administrative Agent’s, the Collateral
Agent’s and the other Secured Parties’ first priority perfected security
interest in such registered or applied for Copyrights, Patents and Trademarks
and the goodwill and general intangibles of such Grantor relating thereto or
represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 6.7 or 6.8,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Collateral Agent or as the Collateral Agent shall direct; (2) ask or demand
for, collect, and receive payment of and receipt for, any and all moneys, claims
and other amounts due or to become due at any time in respect of or arising out
of any Collateral; (3) sign and indorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (4) commence and prosecute any suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; (5) defend any suit, action or proceeding brought against such
Grantor with respect to any Collateral; (6) settle, compromise or adjust any
such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Collateral Agent may deem appropriate; (7) subject
to pre-existing rights and licenses, assign any Copyright, Patent or Trademark
of such Grantor (along with the goodwill of the business to which any such
Copyright, Patent or Trademark pertains), for such term or terms, on such
conditions, and in such manner, as the Collateral Agent shall in its reasonable
discretion determine; and (8) subject to pre-existing rights and licenses,
generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes, and do, at
the Collateral Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Collateral Agent reasonably deems
necessary to protect, preserve or realize upon the Collateral and the
Administrative Agent’s, the Collateral Agent’s and the other Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.

 

-22-



--------------------------------------------------------------------------------

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may give such Grantor written notice of such failure to
perform or comply and if such Grantor fails to perform or comply within three
(3) Business Days of receiving such notice (or if the Collateral Agent
reasonably determines that irreparable harm to the Collateral or to the security
interest of the Collateral Agent hereunder could result prior to the end of such
three-Business Day period), then the Collateral Agent may perform or comply, or
otherwise cause performance or compliance, with such agreement.

(c) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.2 Duty of Collateral Agent. To the extent permitted by law, the Collateral
Agent’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under Section 9-207 of the New
York UCC or otherwise, shall be to deal with it in the same manner as the
Collateral Agent deals with similar property for its own account. None of the
Administrative Agent, the Collateral Agent, any other Secured Party or any of
their respective officers, directors, employees or agents shall be liable for
failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Grantor or any other Person or to take
any other action whatsoever with regard to the Collateral or any part thereof.
The powers conferred on the Administrative Agent, the Collateral Agent and the
other Secured Parties hereunder are solely to protect the Administrative
Agent’s, the Collateral Agent’s and the other Secured Parties’ interests in the
Collateral and shall not impose any duty upon the Administrative Agent, the
Collateral Agent or any other Secured Party to exercise any such powers. The
Administrative Agent, the Collateral Agent and the other Secured Parties shall
be accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct or
that of their directors, officers, employees or agents.

7.3 Execution of Financing Statements. Pursuant to any applicable law, each
Grantor authorizes the Collateral Agent at any time and from time to time to
file or record financing statements (including fixture filings, if any, and
amendments) and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as the Collateral Agent reasonably determines appropriate to perfect the
security interests of the Collateral Agent under this Agreement. Each Grantor
authorizes the Collateral Agent to use the collateral description “all personal
property,” “all assets” or any similar phrase in any such financing statements.
Each Grantor agrees to provide such information as the Collateral Agent may
reasonably request necessary to enable the Collateral Agent to make any such
filings promptly following any such request. Notwithstanding anything herein or
in any other Loan Document to the contrary, the delivery of control agreements
with respect to any Deposit Accounts, Securities Accounts and Commodity Accounts
shall not be required.

 

-23-



--------------------------------------------------------------------------------

7.4 Authority of Collateral Agent. Each Grantor acknowledges that the rights and
responsibilities of the Collateral Agent under this Agreement with respect to
any action taken by the Collateral Agent or the exercise or non-exercise by the
Collateral Agent of any option, voting right, request, judgment or other right
or remedy provided for herein or resulting or arising out of this Agreement
shall, as among the Administrative Agent, the Collateral Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Collateral Agent and the Grantors, the Collateral Agent shall be
conclusively presumed to be acting as agent for the Administrative Agent, the
Collateral Agent and the other Secured Parties with full and valid authority so
to act or refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

SECTION 8. MISCELLANEOUS

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 10.1 of the Credit Agreement.

8.2 Notices. All notices, requests and demands to or upon the Collateral Agent
or any Grantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1 or at such other address pursuant to
notice given in accordance with Section 10.2 of the Credit Agreement.

8.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent, the Collateral Agent nor any other Secured Party shall by
any act (except by a written instrument pursuant to Section 8.1), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. No failure
to exercise, nor any delay in exercising, on the part of the Administrative
Agent, the Collateral Agent or any other Secured Party, any right, power or
privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by the Administrative Agent, the Collateral Agent or any other Secured
Party of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Administrative Agent, the
Collateral Agent or such other Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

8.4 Enforcement Expenses; Indemnification. Each Guarantor agrees to pay, and to
save the Administrative Agent, the Collateral Agent and the other Secured
Parties harmless from, any and all out-of-pocket liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement to the
extent the Borrower would be required to do so pursuant to Section 10.5 of the
Credit Agreement. The agreements in this Section 8.4 shall survive repayment of
the Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

 

-24-



--------------------------------------------------------------------------------

8.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Administrative
Agent, the Collateral Agent and the other Secured Parties and their successors
and permitted assigns; provided, that no Grantor may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Collateral Agent given in accordance with the Credit
Agreement (it being understood that Dispositions permitted under the Credit
Agreement shall not be subject to this proviso).

8.6 Set-Off. Each Grantor hereby irrevocably authorizes the Administrative
Agent, the Collateral Agent and each other Secured Party at any time and from
time to time while an Event of Default shall have occurred and be continuing,
without prior notice to such Grantor or any other Grantor, any such notice being
expressly waived by each Grantor, to the extent permitted by applicable law,
upon any amount becoming due and payable by each Grantor (whether at the stated
maturity, by acceleration or otherwise after the expiration of any applicable
grace periods) to set-off and appropriate and apply against such amount any and
all deposits (general or special, time or demand, provisional or final but
excluding trust accounts), in any currency, and any other credits, indebtedness
or claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the
Administrative Agent, the Collateral Agent or such other Secured Party to or for
the credit or the account of such Grantor. Each of the Administrative Agent, the
Collateral Agent and each other Secured Party shall notify such Grantor promptly
of any such set-off made by it and the application made by it of the proceeds
thereof, provided that the failure to give such notice shall not affect the
validity of such set-off and application.

8.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by telecopy
or electronic (i.e., “pdf”) transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed signature page of this Agreement by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

8.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent, the Collateral Agent and
the other Secured Parties with respect to the subject matter hereof and thereof.

 

-25-



--------------------------------------------------------------------------------

8.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN
THE LAW OF THE STATE OF NEW YORK.

8.12 Submission To Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of New York, the
Courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

8.13 Acknowledgements. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent, the Collateral Agent nor any other Secured
Party has any fiduciary relationship with or duty to any Grantor arising out of
or in connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative
Agent, the Collateral Agent and the other Secured Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Administrative Agent, the Collateral Agent and the Lenders or among the Grantors
and the Administrative Agent, the Collateral Agent and the Lenders.

 

-26-



--------------------------------------------------------------------------------

8.14 Additional Guarantors and Grantors. Each Restricted Subsidiary of the
Borrower that is required to become a party to this Agreement pursuant to
Section 6.8 of the Credit Agreement shall become a Guarantor and a Grantor for
all purposes of this Agreement upon execution and delivery by such Restricted
Subsidiary of an Assumption Agreement in the form of Annex I hereto. The
execution and delivery of such Assumption Agreement shall not require the
consent of any Grantor hereunder. The rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Grantor as a party to this Agreement.

8.15 Releases.

(a) At such time as the Loans, the Reimbursement Obligations and the other
Obligations (other than Borrower Hedge Agreement Obligations, Borrower Cash
Management Obligations and contingent or indemnification obligations not then
due) shall have been paid in full, the Commitments shall have been terminated
and no Letter of Credit (that is not cash collateralized or back-stopped to the
reasonable satisfaction of the Issuing Bank or purchasing Lender, as applicable,
in respect thereof) shall be outstanding, the Collateral shall be automatically
released from the Liens created hereby, and this Agreement and all obligations
(other than those expressly stated to survive such termination) of the
Collateral Agent and each Grantor hereunder shall automatically terminate, all
without delivery of any instrument or performance of any act by any party, and
all rights to the Collateral shall revert to the Grantors. At the request and
sole expense of any Grantor following any such termination, the Collateral Agent
shall deliver to such Grantor any Collateral held by the Collateral Agent
hereunder, and execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such termination.

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor to a Person that is not a Grantor in a transaction permitted by
the Credit Agreement, then the Lien granted under this Agreement on such
Collateral shall be automatically released, and the Collateral Agent, at the
request and sole expense of such Grantor, shall execute and deliver to such
Grantor all releases or other documents reasonably requested, necessary or
desirable to evidence the release of the Liens created hereby on such
Collateral. A Guarantor shall be automatically released from its obligations
hereunder in the event that all the Capital Stock of such Guarantor shall be
sold, transferred or otherwise disposed of in a transaction permitted by the
Credit Agreement to a Person that is not a Grantor, or upon such Subsidiary
ceasing to be a Guarantor pursuant to Section 10.15 of the Credit Agreement, and
the Collateral Agent, at the request and sole expense of the Borrower, shall
execute and deliver to the Borrower all releases or other documents reasonably
necessary or desirable to evidence the release of such obligations. All releases
or other documents delivered by the Collateral Agent pursuant to this
Section 8.15(b) shall be without recourse to, or warranty by, the Collateral
Agent.

(c) Liens on Collateral created hereunder shall be released and obligations of
Guarantors and Grantors hereunder shall terminate as set forth in Section 10.15
of the Credit Agreement.

8.16 WAIVER OF JURY TRIAL. EACH GRANTOR AND, BY ACCEPTANCE OF THE BENEFITS
HEREOF, EACH OF THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND EACH OTHER
SECURED PARTY, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

[SIGNATURE PAGES FOLLOW]

 

-27-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

ENGILITY HOLDINGS, INC., as Grantor and Guarantor By:   /s/ Wayne M. Rehberger  
Name: Wayne M. Rehberger   Title:   Senior Vice President and  
            Chief Financial Officer

ENGILITY CORPORATION,

as Grantor

By:   /s/ Wayne M. Rehberger   Name: Wayne M. Rehberger   Title:   Senior Vice
President and               Chief Financial Officer

ENGILITY LLC,

as Grantor and Guarantor

By:   /s/ Wayne M. Rehberger   Name: Wayne M. Rehberger   Title:   Senior Vice
President and               Chief Financial Officer

INTERNATIONAL RESOURCES GROUP LTD.,

as Grantor and Guarantor

By:   /s/ Wayne M. Rehberger   Name: Wayne M. Rehberger   Title:   Senior Vice
President and               Chief Financial Officer

[Engility – Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

DYNAMICS RESEARCH CORPORATION,

as Grantor and Guarantor

By:   /s/ Wayne M. Rehberger   Name: Wayne M. Rehberger   Title:   Senior Vice
President and               Chief Financial Officer

SUPPORT SERVICES ORGANIZATION, LLC,

as Grantor and Guarantor

By:   /s/ Wayne M. Rehberger   Name: Wayne M. Rehberger   Title:   Senior Vice
President and               Chief Financial Officer

TEXELTEK, LLC,

as Grantor and Guarantor

By:   /s/ Wayne M. Rehberger   Name: Wayne M. Rehberger   Title:   Senior Vice
President and               Chief Financial Officer

TASC SERVICES CORPORATION,

as Grantor and Guarantor

By:   /s/ Wayne M. Rehberger   Name: Wayne M. Rehberger   Title:   Senior Vice
President and               Chief Financial Officer

ATAC SERVICES, LLC,

as Grantor and Guarantor

By:   /s/ Wayne M. Rehberger   Name:Wayne M. Rehberger   Title:   President and
              Chief Financial Officer

[Engility – Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Collateral Agent By:   /s/ Robbie
Pearson   Name: Robbie Pearson   Title:   Authorized Signatory

[Engility – Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

NOTICE ADDRESSES OF GUARANTORS

 

Guarantor

  

Address for
Notices

Engility Holdings, Inc.

  

4803 Stonecroft Boulevard

Chantilly, VA 20151

Engility LLC

  

4803 Stonecroft Boulevard

Chantilly, VA 20151

TASC Services Corporation

  

4803 Stonecroft Boulevard

Chantilly, VA 20151

Support Services Organization, LLC

  

4803 Stonecroft Boulevard

Chantilly, VA 20151

Texeltek, LLC

  

4803 Stonecroft Boulevard

Chantilly, VA 20151

International Resources Group Ltd.

  

4803 Stonecroft Boulevard

Chantilly, VA 20151

Dynamics Research Corporation

  

4803 Stonecroft Boulevard

Chantilly, VA 20151

ATAC Services, LLC

  

4803 Stonecroft Boulevard

Chantilly, VA 20151



--------------------------------------------------------------------------------

SCHEDULE 2

DESCRIPTION OF INVESTMENT PROPERTY

 

Issuer

 

Number of

Certificate

    

Registered Owners

  

Owned Equity

Interests

  

Percentage of Owned
Equity Interests Pledged

Engility Corporation

  5      Engility Holdings, Inc.    1,000 shares    100%

Engility LLC

  N/A      Engility Corporation    100%    100%

TASC Services Corporation

  1      Engility Corporation    1,000 shares    100%

Support Services

Organization, LLC

  N/A      Engility Corporation    100%    100%

Texeltek, LLC

  N/A      Engility Corporation    100%    100%

Cayenta, Inc.

  N/A      Engility LLC   

75.68% of the common shares &

0% of the preferred

   100% of the common shares & 0% of the preferred

LinCom Wireless, Inc.

  N/A      Engility LLC    96.98%    100%

Titan Wireless, Inc.

  N/A      Engility LLC    99.88%    100%

MPRI International

Services, Ltd.

  N/A      Engility LLC    100%    65%

Titan Deutschland GmbH

  N/A      Engility LLC    100%    65%

TM Creditors

  N/A      Engility LLC    <1%    100%

International Resources

Group Ltd.

  1      Engility LLC    390,895 shares    100%

IRG Systems South Asia

Private Limited

  N/A     

International

Resources Group Ltd.

   90%    65%

Dynamics Research

Corporation

  1      Engility LLC    10 shares    100%

H.J. Ford Associates, Inc.

  1     

Dynamics Research

Corporation

   61,656 shares    100%



--------------------------------------------------------------------------------

SCHEDULE 2

 

Issuer

 

Number of

Certificate

    

Registered Owners

  

Owned Equity

Interests

  

Percentage of Owned
Equity Interests Pledged

DRC International

Corporation

  2     

Dynamics Research

Corporation

   2,500 shares    100%

Kadix Systems, LLC

  3     

Dynamics Research

Corporation

   100 units    100%

High Performance

Technologies, Inc.

  1     

Dynamics Research

Corporation

   100 shares    100%

HMR Tech, LLC

  N/A     

Dynamics Research

Corporation

   40%    100%

TMASC JV

  N/A      Engility LLC    50%    100%

ATAC Services, LLC

  N/A      Engility LLC    100%    100%

International Resources

Group Philippines, Inc.

  N/A     

International

Resources Group Ltd.

   97%    65%

Engility Services (Canada) ULC

  N/A      Engility LLC    100%    65%

Forfeiture Support

Associates, LLC

  N/A      Engility LLC    50.1%    100%

TASC Services, (UK) Limited

  N/A     

TASC Services

Corporation

   100%    65%

TASC Services, GmBH

  N/A     

TASC Services

Corporation

   100%    65%



--------------------------------------------------------------------------------

SCHEDULE 3

LEGAL NAME, LOCATION OF JURISDICTION OF ORGANIZATION

AND CHIEF EXECUTIVE OFFICE

 

Grantor

  

Jurisdiction of

Organization

  

Chief Executive Office*

   Organizational
Identification Number Engility Holdings, Inc.    Delaware   

3750 Centerview Drive

Chantilly, VA 20151

   5626748 Engility Corporation    Massachusetts   

3750 Centerview Drive

Chantilly, VA 20151

   042393618 TASC Services Corporation    Delaware   

4801 Stonecroft Boulevard

Chantilly, VA 20151

   2488246

Support Services

Organization, LLC

   Delaware   

4801 Stonecroft Boulevard

Chantilly, VA 20151

   5208839 Texeltek, LLC    Delaware   

4801 Stonecroft Boulevard

Chantilly, VA 20151

   3261380 Engility LLC    Delaware   

3750 Centerview Drive

Chantilly, VA 20151

   0720430

INTERNATIONAL

RESOURCES GROUP LTD.

   Delaware   

1320 Braddock Road

Alexandria, VA 22314

   2043205

Dynamics Research

Corporation

   Massachusetts   

3750 Centerview Drive

Chantilly, VA 20151

   042211809 ATAC Services, LLC    Delaware   

3750 Centerview Drive

Chantilly, VA 20151

   5680071

 

* As of August 26, 2016, the chief executive offices for all of the above
entities will be located at 4803 Stonecroft Boulevard, Chantilly, VA 20151.



--------------------------------------------------------------------------------

SCHEDULE 4

 

COPYRIGHTS AND COPYRIGHT LICENSES1

 

Title

    

Registration

Number

    

Registration

Date

    

Owner

1.

   Internal validation summary statistics      TXu000534171      7/6/1992     
TASC, Inc. 2.    Lodestar : coincident peak analysis program      TXu000529370
     7/6/1992      TASC, Inc. 3.    LODESTAR cost of service      TXu000528190
     7/6/1992      TASC, Inc. 4.    LODESTAR domains ratio      TXu000528167
     7/8/1992      TASC, Inc. 5.    LODESTAR graphics      TXu000527884     
7/6/1992      TASC, Inc. 6.    LODESTAR : individual customer analysis     
TXu000527530      7/6/1992      TASC, Inc. 7.    Lodestar late cut reporter     
TXu000529502      7/6/1992      TASC, Inc. 8.    LODEstar PC/interface     
TXu000533911      7/2/1992      TASC, Inc. 9.    Lodestar ratio analysis program
     TXu000547932      7/2/1992      TASC, Inc. 10.    Lodestar sampling     
TXu000527097      7/6/1992      TASC, Inc. 11.    LODESTAR solid state
validation package      TXu000528191      7/6/1992      TASC, Inc. 12.   

LODESTAR substation analysis

package

     TXu000533985      7/2/1992      TASC, Inc. 13.    LODESTAR tool kit     
TXu000528030      7/2/1992      TASC, Inc. 14.    LODESTAR totalizing reporter
     TXu000533986      7/6/1992      TASC, Inc. 15.    LODESTAR version 5     
TXu000534366      6/29/1992      TASC, Inc. 16.    TASC QNET      TX0003106842
     6/3/1991      TASC, Inc. 17.   

Tasc, Inc., AIDS brief risk intervention

(B R I)

     TXu000331894      7/18/1988      TASC, Inc. 18.    Tasc Quickview version
1.1      TXu000726051      2/26/1996      TASC, Inc. 19.    Cycle interpolation
monochip metallization mask work, MLA3454A      MW0000001798      7/28/1986     
Dynamics Research Corporation 20.    Data accessor for Digital Equipment
Corporation’s VAX computer      TXu000302267      10/26/1987      Dynamics
Research Corporation

 

1  Subject to filing of name change/assignment document from TASC, Inc. to
Engility Corporation with the Copyright Office in accordance with Schedule 6.10
attached to the Credit Agreement.



--------------------------------------------------------------------------------

SCHEDULE 4

 

Title

  

Registration

Number

  

Registration

Date

  

Owner

21.    Data accessor for the Honeywell DPS-8    TXu000302266    10/26/1987   
Dynamics Research Corporation 22.    Expense tracking and planning system
(ETAPS) reports    TX0005953722    4/01/2004    Dynamics Research Corporation
23.    First ten pages of “network interface for the
I B M PC”    TXu000302553    10/26/1987    Dynamics Research Corporation 24.   
Network supervisor for Digital Equipment Corporation’s VAX computer   
TXu000302254    10/26/1987    Dynamics Research Corporation 25.    Joint Range
Extender underlying software2    Unregistered    Unregistered    Engility LLC

 

2  This application can’t be verified in the public database because it has not
yet been published.



--------------------------------------------------------------------------------

SCHEDULE 4

 

PATENTS AND PATENT LICENSES3

 

Country

  

Patent Title

  

Application

Number

Filing Date

  

Patent Number

Grant Date

  

Status

  

Owner

U.S.    System and method of registration of three-dimensional data sets
including anatomical body data   

08/299,378

September 1, 1994

  

5,531,520

July 2, 1996

   Expired    TASC, Inc. and The Brigham & Women’s Hospital, Inc. U.S.    Fast
satellite-centric analytical algorithm for determining satellite coverage   

09/352,328

July 13, 1999

  

6,246,360

June 12, 2001

   Active    TASC, Inc. U.S.    Electro-acoustic-optical apparatus and method of
calibrating same   

09/629,157

July 31, 2000

  

6,285,493

September 4, 2001

   Active    TASC, Inc. U.S.    Optical modulator responsive to at least two
electric signals   

09/671,743

September 29, 2000

  

6,424,754

July 23, 2002

   Active    TASC, Inc. U.S.    Apparatus and method for providing program
protection engineering, security management, and report preparation for
sensitive and classified projects   

11/347,285

February 6, 2006

  

7,865,388

January 4, 2011

   Active    TASC, Inc. U.S.    System and method of registration of
three-dimensional data sets   

08/521,018

August 30, 1995

  

5,999,840

December 7, 1999

   Active    TASC, Inc. and The Brigham & Women’s Hospital, Inc. U.S.    Linear
position detecting system   

09/661,063

September 13, 2000

  

6,297,750

October 2, 2001

   Active    GSI Group Corporation4 U.S.    Magnetic encoder for sensing
position and direction via a time and space modulated magnetic field   

08/867,732

June 2, 1997

  

5,939,879

August 17, 1999

   Active    GSI Group Corporation U.S.    Light beam distance encoder   

08/116,371

September 3, 1993

  

5,430,537

July 4, 1995

   Expired    GSI Group Corporation U.S.    Edge-type printhead with contact
pads   

07/704,076

May 22, 1991

  

5,119,111

June 2, 1992

   Expired    Dynamics Research Corporation U.S.    True edge thermal printhead
  

07/584,188

September 18, 1990

  

5,081,471

January 14, 1992

   Expired    Dynamics Research Corporation U.S.    Digital resolver with a
synchronous multiple count generation   

07/572,672

August 24, 1990

  

5,079,549

January 7, 1992

   Expired    GSI Group Corporation U.S.    Arcuate edge thermal print head   

07/470,952

January 26, 1990

  

5,077,564

December 31, 1991

   Expired    Dynamics Research Corporation

 

3  Subject to filing of name change/assignment document from (i) TASC, Inc. to
Engility Corporation, (ii) GSI Group Corporation to Dynamics Research
Corporation and (iii) GSI Lumonics Corporation to Dynamics Research Corporation,
in each case, with the Patent and Trademark Office in accordance with Schedule
6.10 attached to the Credit Agreement.

4  Outstanding lien: Bank of America, N.A. security agreement executed
10/19/2011 and recorded 10/26/2011 at reel/frame 027128/0763.



--------------------------------------------------------------------------------

SCHEDULE 4

 

Country

  

Patent Title

  

Application

Number

Filing Date

  

Patent Number

Grant Date

  

Status

  

Owner

U.S.    Modular thermal print head and method of fabrication   

07/421,534

October 13, 1989

  

4,978,972

December 18, 1990

   Expired    Dynamics Research Corporation U.S.    Method for making nozzle
plates   

07/463,261

January 10, 1990

  

4,954,225

September 4, 1990

   Expired    Dynamics Research Corporation U.S.    Single track absolute
encoder   

07/193,245

May 11, 1988

  

4,947,166

August 7, 1990

   Expired    GSI Lumonics Corporation U.S.    Non-linear error correction
system   

07/129,872

December 4, 1987

  

4,912,468

March 27, 1990

   Expired    GSI Lumonics Corporation U.S.    Single track absolute encoder   

07/158,319

February 22, 1988

  

4,906,992

March 6, 1990

   Expired    GSI Lumonics Corporation U.S.    Printhead structure and method of
fabrication   

07/163,365

March 2, 1988

  

4,881,087

November 14, 1989

   Expired    Dynamics Research Corporation U.S.    Method of fabricating a
printhead   

07/276,865

November 28, 1988

  

4,875,281

October 24, 1989

   Expired    Dynamics Research Corporation U.S.    Orifice plate and method of
fabrication   

07/168,665

March 16, 1988

  

4,839,001

June 13, 1989

   Expired    Dynamics Research Corporation U.S.    High-resolution thermal
printhead and method of fabrication   

07/176,638

April 1, 1988

  

4,810,852

March 7, 1989

   Expired    Dynamics Research Corporation U.S.    Modular machine tool
controller   

06/654,778

September 26, 1984

  

4,716,516

December 29, 1987

   Expired    Dynamics Research Corporation U.S.    Thermal print head
temperature control   

06/790,836

October 24, 1985

  

4,636,812

January 13, 1987

   Expired    Dynamics Research Corporation U.S.    Thermal print head   

06/790,828

October 24, 1985

  

4,636,811

January 13, 1987

   Expired    Dynamics Research Corporation U.S.    Position encoder
compensation system   

06/618,509

June 8, 1984

  

4,631,520

December 23, 1986

   Expired    GSI Lumonics Corporation U.S.    Large-scale printhead for
non-impact printer and method of manufacture   

06/510,921

July 5, 1983

  

4,534,814

August 13, 1985

   Expired    Dynamics Research Corporation U.S.    Two dimensional press brake
control system and apparatus   

06/373,148

April 29, 1982

  

4,488,237

December 11,

1984

   Expired    Dynamics Research Corporation U.S.    Optical grating and method
of manufacture   

06/278,672

June 29, 1981

  

4,482,207

November 13, 1984

   Expired    Dynamics Research Corporation U.S.    Motion transmission limiting
apparatus   

06/339,845

January 18, 1982

  

4,446,742

May 8, 1984

   Expired    Structural Dynamics Research Corporation U.S.    Method of
fabricating an electrostatic print head   

06/214,463

December 8, 1980

  

4,415,403

November 15, 1983

   Expired    Dynamics Research Corporation U.S.    Method for providing high
resolution, highly defined, thick film patterns   

06/260,266

May 4, 1981

  

4,413,051

November 1, 1983

   Expired    Dynamics Research Corporation U.S.    Thermal print head and
method of fabrication   

06/265,978

May 21, 1981

  

4,399,348

August 16, 1983

   Expired    Dynamics Research Corporation U.S.    Electro-optical position
transducer   

06/196,596

October 14, 1980

  

4,340,814

July 20, 1982

   Expired    Dynamics Research Corporation



--------------------------------------------------------------------------------

SCHEDULE 4

 

Country

  

Patent Title

  

Application

Number

Filing Date

  

Patent Number

Grant Date

  

Status

  

Owner

U.S.    Method of forming insulated conductors in a conductive medium and
article thus formed   

06/158,606

June 11, 1980

  

4,298,436

November 3, 1981

   Expired    Dynamics Research Corporation U.S.    SLMCO Water Purification
System   

12/958,223

December 1, 2010

   N/A    Pending    Engility, LLC U.S.    SOCIAL MEDIA ANALYSIS AND RESEARCH
TECHNOLOGY (SMART)   

14/158,298

January 17, 2014

   N/A    Pending    Engility, LLC

Pursuant to Schedule 6.10 attached to the Credit Agreement, the following shall
be included within this Schedule 4, if determined to be owned by a Grantor and
subject to the filing of appropriate assignment/name change documents per such
Schedule 6.10:

 

U.S.    Estimation of multiple angles of arrival of signals received by an array
of antenna elements   

12/908,164

October 20, 2010

  

8,648,749

February 11, 2014

   Active    L-3 Communication Services, Inc. U.S.    Deciding whether a
received signal is a signal of interest   

13/221,397

August 30, 2011

  

8,572,010

October 29, 2013

   Active    L-3 Communication Services, Inc. U.S.    Permutation mapping for
ARQ-processed transmissions   

12/613,387

November 5, 2009

  

8,289,999

October 16, 2012

   Active    L-3 Communication Services, Inc. U.S.    Managing the operation of
a semiconductor device under varying load conditions   

12/758,225

April 12, 2010

  

8,260,473

September 4, 2012

   Active    L-3 Communication Services, Inc. U.S.    Adaptive optimization of
estimation of the angle of arrival of a signal received by an array of antenna
elements   

12/337,219

December 17, 2008

  

8,179,319

May 15, 2012

   Active    L-3 Communication Services, Inc. U.S.    Using statistical learning
methods to fuse parameter estimates   

12/566,480

September 24, 2009

  

8,175,851

May 8, 2012

   Active    L-3 Communication Services, Inc. U.S.    Preserving the content of
a communication signal corrupted by interference during transmission   

12/274,636

November 20, 2008

  

8,175,186

May 8, 2012

   Active    L-3 Services, Inc. U.S.    Estimating the angle of arrival of a
signal received by an array of commutated antenna elements   

12/214,999

June 24, 2008

  

8,121,225

February 21, 2012

   Active    L-3 Communication Services, Inc. U.S.    Determining the angle of
arrival of a target signal received by an array of antenna elements   

12/511,783

July 29, 2009

  

8,031,119

October 4, 2011

   Active    L-3 Communication Services, Inc.



--------------------------------------------------------------------------------

SCHEDULE 4

 

U.S.    Determining the angle of arrival of a target signal received by an array
of antenna elements   

12/366,881

February 6, 2009

  

7,948,438

May 24, 2011

   Active    L-3 Communication Services, Inc. U.S.    System for, and method of,
irradiating opposite sides or articles with optimal amounts of cumulative
irradiation   

09/964,785

September 26, 2001

  

7,740,799

June 22, 2010

   Active    L-3 Communication Services, Inc.



--------------------------------------------------------------------------------

SCHEDULE 4

 

TRADEMARKS AND TRADEMARK LICENSES5

 

Word Mark

  

Serial Number

  

Filing Date

    

Registration Number
and Date

    

Status

    

Owner

LOGO [g237533img01.jpg]    85207204    December 29, 2010     

4220167

October 9, 2012

     Live      TASC, Inc. LOGO [g237533img02.jpg]    85206406    December 28,
2010     

4220166

October 9, 2012

     Live      TASC, Inc. LOGO [g237533img03.jpg]    85197087    December 14,
2010     

4354368

June 18, 2013

     Live      TASC, Inc. TASC (Typed Drawing)    73223006    July 12, 1979     

1172637

October 6, 1981

     Live      TASC, Inc. LOGO [g237533img04.jpg]    85975933    June 17, 2010
    

4115094

March 20, 2012

     Live      TASC, Inc. LOGO [g237533img05.jpg]    85084378    July 14, 2010
    

4289442

February 12, 2013

     Live      TASC, Inc. LOGO [g237533img06.jpg]    77969427    March 26, 2010
    

4430401

November 12, 2013

     Live      TASC, Inc. D3IA    86165568    January 14, 2014     

4635942

November 11, 2014

     Live      Engility Corporation ENGILITY    85382392    July 27, 2011     

4236110

November 6, 2012

     Live      Engility Corporation MPRI    75402974    December 10, 1997     

2266440

August 3, 1999

     Live      Engility Corporation MEDTEAMS    75611016    December 22, 1998
    

2754719

August 26, 2003

     Live     

Dynamic Research

Corporation

ETCC    74622254    January 17, 1995     

1945607

January 2, 1996

     Live     

Dynamic Research

Corporation

EMERGENCY TEAM

COORDINATION COURSE

   74621666    January 17, 1995     

1921276

September 19, 1995

     Live     

Dynamic Research

Corporation

DRC    72424969    May 19, 1972     

0979114

February 19, 1974

     Live     

Dynamic Research

Corporation

Pursuant to Schedule 6.10 attached to the Credit Agreement, the following shall
be included within this Schedule 4, if determined to be owned by a Grantor and
subject to the filing of appropriate assignment/name change documents per such
Schedule 6.10:

 

VIDEOSCOUT

   78479695    September 7, 2004     

3143196

September 12, 2006

     Live      L-3 Services, Inc.

VIGRAWATCH

   78182494    November 6, 2004     

2805906

January 13, 2004

     Live      L-3 Services, Inc.

 

5  Subject to filing of name change/assignment document from TASC, Inc. to
Engility Corporation with the Patent and Trademark Office in accordance with
Schedule 6.10 attached to the Credit Agreement.



--------------------------------------------------------------------------------

SCHEDULE 4

 

INSYTE    77846503    October 12, 2009     

4266072

January 1, 2013

     Live      L-3 Services, Inc. ANTARES    77201494    June 8, 2007     
3720499 December 8, 2009      Live      L-3 Services, Inc. PIXELRAY    75897303
   January 18, 2000     

27074406

April 15, 2003

     Live      L-3 Services, Inc. VIGRA    75460619    April 1, 1998     

22533767

June 15, 1999

     Live      L-3 Services, Inc. VIGRAVISION    75460618    April 1, 1998     

23440638

April 18, 2000

     Live      L-3 Services, Inc. JAYCOR    73188236    October 5, 1978     
11478659 February 24, 1981      Live      L-3 Services, Inc.

 

6  Outstanding Lien: Wachovia Bank, N.A. security agreement executed 5/23/2002
and recorded 11/7/2002 at reel/frame 2615/0748.

7  Outstanding Lien: Credit Suisse First Boston security agreement executed
2/23/2000 and recorded 5/19/2000 at reel/frame 2095/0153.

8  Outstanding Lien: Credit Suisse First Boston security agreement executed
2/23/2000 and recorded 5/19/2000 at reel/frame 2095/0153.

9  Outstanding Lien: Wachovia Bank, N.A. security agreement executed 5/23/2002
and recorded 11/12/2002 at reel/frame 2618/0979.



--------------------------------------------------------------------------------

SCHEDULE 4

 

DOMAIN NAME REGISTRATIONS

 

Domain Name

 

Expiration Date

smartapplied.com

  8/22/2018

smartapplied.net

  8/22/2018

smartapplied.org

  8/22/2018

tasc-texeltek.com

  5/26/2016

tasc.com

  9/17/2111

tasccareers.com

  7/23/2015

tascinsightapplied.com

  9/11/2017

tascinsightapplied.info

  4/3/2015

tascinsightapplied.net

  8/22/2018

tascinsightapplied.org

  8/22/2018

tascjobs.com

  7/23/2015

tasctexeltek.com

  5/26/2016

tascwebapps.com

  1/3/2019

texeltek-tasc.com

  5/26/2016

texeltektasc.com

  5/26/2016

l3-gses.com

  7/7/2016

mkisystems.com

  5/29/2017

drc.com

  8/9/2018

atacserv.com

  1/27/2020

irgltd.com

  4/27/2020

engilitycorp.com

  7/11/2020

engilityone.com

  8/3/2020

connectingmfg.com

  5/22/2015

connectingmfg.org

  5/22/2015

drceagle.com

  6/29/2015

wateriqcii.com

  10/18/2015

drcnetcents11.com

  1/4/2016

drcnetcents2.com

  1/4/2016

drcnetcentsii.com

  1/4/2016

drcnetcentstwo.com

  1/4/2016

drctipss4.com

  3/2/2016

drctipssfour.com

  3/2/2016

drctipssiiii.com

  3/2/2016

drctipsssiv.com

  3/2/2016

l3-jems.com

  7/7/2016

l3-mako.com

  7/7/2016

icitapeng.us

  11/21/2016

dodmantech.com

  12/7/2016

jvcaps.com

  8/30/2017

jre-gw.com

  12/17/2017

usaidcotrlearning.net

  5/15/2018

drcalliant.com

  8/22/2018

sysengtoolbox.com

  11/26/2018

l3-warfighter.com

  8/11/2020

drcdesp3.com

  1/30/2022



--------------------------------------------------------------------------------

SCHEDULE 4

 

Domain Name

 

Expiration Date

drcdespiii.com

  1/30/2022

Expired Domains

engilitycode.com

  11/18/2014

usaidcrc.net

  12/3/2014

hjford.com

  1/26/2015



--------------------------------------------------------------------------------

SCHEDULE 5

MATERIAL GOVERNMENT CONTRACTS

 

   

Contract

      12165     11877     10363     12212     10222     10077     12062    
8D175     8E0DW     10354     11344     8E596     10739     8E522     10620    
11590     11591     11830     11079     8E515     8E0JN     12208     8E503    
10299     11737     11038     8E0HN     12159     8D1BN     12247     10847    
8E201     10480     10424     11673     11679     10901     10395     11217    
8E219  



--------------------------------------------------------------------------------

SCHEDULE 5

 

  8E008     8E215     8E0HM     11996     8E517     8E0EA     8E403     12050  
  11166     8E210     11838     11436     10121     10521     10836     11744  
  8E048     8E086     11862     11616     8E0BL     12199     12164     8E323  
  8D1GQ     8E213     11719     8E220     10735     8E042     12155     11871  
  8D1DC     8E214     11469     10127     8E343     12142     8E034     8D1FL  
  11637     8E3AF     11691     11710     8E539     8E599  



--------------------------------------------------------------------------------

SCHEDULE 5

 

  11882     10715     8D1IN     8E509     11441     11985     11465     8E216  
  8E327     8E0AK     11760     12225     10627     8E524     8D1HV     8E338  
  11765  



--------------------------------------------------------------------------------

SCHEDULE 6

 

COMMERCIAL TORT CLAIMS

None.



--------------------------------------------------------------------------------

SCHEDULE 7

 

FILINGS AND OTHER ACTIONS REQUIRED TO PERFECT SECURITY INTERESTS

Uniform Commercial Code Filings

 

Debtor

  

Office of Filing

Engility Holdings, Inc.    Delaware Secretary of State Engility Corporation   
Massachusetts Secretary of the Commonwealth Engility LLC    Delaware Secretary
of State International Resources Group Ltd.    Delaware Secretary of State
Dynamics Research Corporation    Massachusetts Secretary of the Commonwealth
TASC Services Corporation    Delaware Secretary of State Support Services
Organization, LLC    Delaware Secretary of State Texeltek, LLC    Delaware
Secretary of State ATAC Services, LLC    Delaware Secretary of State

Other Actions

Patent Security Agreement to be filed with the United States Patent and
Trademark Office. Trademark Security Agreement to be filed with the United
States Patent and Trademark Office.

Copyright Security Agreement to be filed with the United States Copyright
Office.

Deliver the Pledged Securities listed on Schedule 2 to the Collateral Agent,
together with stock powers or endorsements thereof reasonably satisfactory to
the Collateral Agent.